DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 29, in the reply filed on 1/12/2021 is acknowledged.


Claims 16-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2021.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 05/03/2018. It is noted, however, that applicant has not filed a certified copy of the IT 102018000005034 application as required by 37 CFR 1.55.

Claim Objections
Claims 4-6 are objected to because of the following informalities:  

In claim 6, the phrase “said thermos-adhesive layer” is objected to for a misspelling.  This objection can be overcome by changing the phrase to “said thermo-adhesive layer” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-15 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the concepts of a “stratified support item for printing on a surface with sublimation inks” and  “a thermo-adhesive layer configured to adhere to the surface” do not make sense when taken together.  It is unclear if the sublimation printing is done on the item or if the item is used to sublimation print another object.  This rejection can be overcome by changing the two phrases above to a “stratified support item capable of being printed with sublimation inks” and “a thermo-adhesive layer configured to adhere to a surface of an object” which is how the claim will be interpreted.
In claim 29, the limitations of a “stratified support item having a decorated surface” renders the claim indefinite because there is no decorated surface formed in 

Claim Rejections - 35 USC § 102
Claims 1-3, 6-13, 15 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumita et al. (US 2008/0302470).
With regard to claim 29, the Examiner notes that the claim possesses product-by-process limitation on how the stratified support item is made.  It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Please see MPEP 2112 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to claims 1-3, 6, and 29, Sumita et al. teach a transfer sheet, which reads on applicants’ stratified support item, comprising in the following order a support, which reads on applicants’ support layer, an adhesive layer, which reads on applicants’ thermo-adhesive layer, a masking layer, which reads on applicants’ intermediate skin layer, and an image-receiving layer, which reads on applicants’ finish layer [0012].  The article of Sumita et al., despite being formed by a process different than that of product-by-process claim 29, will inherently possess the same structure as the article resulting from the product-by-process steps.  The image receiving layer may be printed using 
With regard to claims 7 and 8, the adhesive layer may comprise a thermoplastic urethane resin [0029]-[0031].
With regard to claims 9-11, the masking layer may comprise a urethane-series resin, which reads on applicants’ polyurethane-based material [0078]-[0079].
With regard to claims 12, 13 and 15, the polyamide particles may have a particle size of from 1 to 150 microns, which reads on the grain size claimed [0113].  Given the fact that Sumita et al. teach an identical material for the same use in an image receiving layer and having the same grain size as claimed, the polyamide particles of the prior art will inherently possess polyhedral particle shapes as claimed.


Claim Rejections - 35 USC § 103
Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumita et al. (US 2008/0302470).
With regard to claims 4, 5, and 14, Sumita et al. teach all of the limitations of claim 1 above.  They also teach that the polyamide particles can be present in the image receiving layer at an amount of 10 to 20000 parts per 100 parts of the binder resin, which overlaps with the claimed range [0130].  They also teach that the 
It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to have made the amount of powder in the image receiving layer any amount within the range taught in the prior art, including 40 to 70 parts per 100 parts by weight of binder, as this amount overlaps with the disclosed range.  
Additionally, it would have been obvious to one having ordinary skill in the art to have made the particle size of the polyamide particles any amount within the range taught in the prior art, including from 1 to less than 75 microns, as this amount overlaps with the disclosed range.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796